Citation Nr: 0928587	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-14 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for transient ischemic 
attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1998 to 
September 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO, inter alia, denied entitlement to service connection 
for a right knee disability, bilateral shin splints and 
transient ischemic attacks.  The Veteran filed a notice of 
disagreement (NOD) in January 2005, and the RO issued a 
statement of the case (SOC) in April 2005.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2005.  The RO issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claims in 
March 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has a current right knee disability. 

3.  There is no competent and persuasive evidence that the 
Veteran has a current bilateral shin splints disability.

4.  There is no competent and persuasive evidence that the 
Veteran has a current transient ischemic attack disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  The criteria for service connection for bilateral shin 
splints are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for transient 
ischemic attacks are not met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in March 2006 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that she could send VA information that pertains to 
her claim.  Another March 2006 letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The Board notes that the VCAA notice in this case was not 
provided prior to the initial unfavorable decision on the 
claim.  See Pelegrini, 18 Vet. App. 112.  However, the Board 
finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, notice provided to the Veteran in March 2006 fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
Veteran was given ample opportunity to provide additional 
argument and evidence prior to the case being certified to 
the Board in August 2006.  Although the claim was not 
readjudicated following issuance of the March 2006 notice 
letter as the final readjudication occurred in the March 2006 
SSOC, the Board finds that there is no prejudice to the 
Veteran in proceeding with a decision on the merits.

In this case, the Board finds that the notice error with 
respect to the lack of readjudication following first element 
notice was not prejudicial because there is evidence of 
actual knowledge and participation by the Veteran prior to 
the issuance of the March 2006 SSOC.  Dunlap v. Nicholson, 21 
Vet. App 112, 118 (2007) (notice deficiencies are not 
prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).

In her May 2005 substantive appeal, the Veteran reported that 
her right knee pain, bilateral shin splints and transient 
ischemic attacks were more likely than not the direct result 
of her military service.  The Board finds that this statement 
demonstrates that the Veteran understood the elements needed 
to substantiate her claims for service connection.  As this 
statement demonstrates actual knowledge prior to 
readjudication of the claim in the March SSOC, a lack of 
readjudication following the March 2006 notice letter does 
not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Further, the Board finds that a remand to 
have the RO readjudicate the claim following the March 2006 
notice, when prior actual knowledge has been demonstrated, 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is 
thus not necessary.  See Soyini v. Derwinski¸ 1 Vet. App. 
540, 546 (1991). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
report of an August 2004 VA examination.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran, and by her 
representative, on her behalf.   

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A.  Right Knee Disability.

After a full review of the record, including the medical 
evidence and statements made by and on behalf of the Veteran, 
the Board finds that the claim for service connection for a 
right knee disability must be denied.

The Veteran's service treatment records reflect that she 
complained of right knee pain in February 1998; she had full 
range of motion without difficulty.  Right knee/hamstring 
strain was diagnosed.  In August 2002, the Veteran reported 
that she thought she had arthritis in her knees.

In August 2004, the Veteran was afforded a VA examination.  
The examiner reported that the Veteran had patellofemoral 
syndrome of the right knee which was caused by boot camp and 
stresses on her lower extremities and shipboard duty.  The 
examiner concluded that there was no pathology to render a 
diagnosis regarding a right knee disability.  The condition 
had resolved.  

August 2004 X-rays of the Veteran's right knee were negative.

In this case, the Board finds that the service connection 
claim must fail, as there is no competent and persuasive 
medical evidence of a current right knee disability for which 
service connection can be granted. 

Although the Veteran has complained of knee pain, pain alone, 
without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Here, there is no medical 
evidence that Veteran has a current right knee disability 
underlying her complaints of knee pain.  In fact, on 
examination, the range of motion of her right knee was 
essentially normal, and the examiner noted that X-rays of the 
knee were normal. 

None of the post-service treatment records reflect current 
diagnosis of a right knee disability, and neither the Veteran 
nor her representative has presented or identified any 
existing medical evidence that, in fact, reflects a diagnosis 
of or treatment for a right knee disability.

While the Veteran may have experienced the claimed symptoms 
in the past, it is emphasized that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, 
the competent and persuasive medical evidence does not 
establish chronic manifestations of current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  There is simply no competent, 
persuasive evidence that the Veteran has a current disability 
of the right knee; rather, the August 2004 VA examiner 
specifically found that there was no pathology to render a 
diagnosis.  

In the instant case, the claim for service connection for a 
right knee disability must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met. 

B.  Bilateral Shin Splints

In this case, the Board finds that the service connection 
claim must fail, as there is no competent and persuasive 
medical evidence of a current bilateral shin splints 
disability for which service connection can be granted. 

The Veteran's service treatment records reflect that in 
January 1998 the Veteran presented with complaints of lower 
extremity pain that was probably shin splints.
In August 2004, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran's bilateral shin splints 
had resolved.  They began in 1998 during boot camp when the 
Veteran was running in boots and overstressing her lower 
extremities.  The examiner concluded that the Veteran's 
claimed condition of shin splints had resolved.

Although the Veteran has complained of shin pain, pain alone, 
without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Here, there is no medical 
evidence that the Veteran has a current bilateral shin 
splints disability underlying her complaints of shin pain.  

None of the post-service treatment records reflect current 
diagnosis of a bilateral shin splints disability, and neither 
the Veteran nor her representative has presented or 
identified any existing medical evidence that, in fact, 
reflects a diagnosis of or treatment for a bilateral shin 
splints disability.

While the Veteran may have experienced the claimed symptoms 
in the past, it is emphasized that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as 
here, the competent and persuasive medical evidence does not 
establish chronic manifestations of current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  There is simply no competent, 
persuasive evidence that the Veteran has a current bilateral 
shin splints disability; rather, the August 2004 VA examiner 
specifically found that her bilateral shin splints had 
resolved.  

As above, the claim for service connection for bilateral shin 
splints disability must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met. 

C.  Transient Ischemic Attacks

In this case, the Board finds that the service connection 
claim must fail, as there is no competent and persuasive 
medical evidence of a current transient ischemic attack 
disability for which service connection can be granted. 

The Veteran's service treatment records reflect that in July 
2003 the Veteran had a transient ischemic attack while 
pregnant as she presented with complaints of an inability to 
move her arm and a visual defect.  A CT scan and MRI were 
normal.

In September 2003 the Veteran presented for a follow-up 
appointment after her probable transient ischemic attack in 
July 2003.  The treating doctor noted that there were no 
issues at present.

A March 2004 Addendum to an October 2003 report of the 
Medical Board indicated that the Veteran had a history of 
transient ischemic attacks in July 2003 while she was 
pregnant.  The Veteran had a transthoracic echocardiogram 
performed in October 2003 which demonstrated a normal left 
ventricular function.  The current diagnosis was a patient 
with a history of transient ischemic attack in July 2003 who 
required no further cardiac workup.

In August 2004, the Veteran was afforded a VA examination.  
The Veteran reported that she had a transient ischemic attack 
on one occasion in 2003 but it had resolved.  At the time, 
she had shortness of breath, fatigue and loss use of her left 
side and limbs temporarily.  The examiner indicated that the 
Veteran's transient ischemic attack condition had resolved as 
the Veteran had only one episode.

A November 2004 private treatment note indicated that the 
Veteran had a history of transient ischemic attack.

A July 2005 private treatment record indicated that the 
Veteran had a history of migraines and a history of a 
questionable transient ischemic attack episode.

None of the post-service treatment records reflect current 
diagnosis of a transient ischemic attack disability, and 
neither the Veteran nor her representative has presented or 
identified any existing medical evidence that, in fact, 
reflects a diagnosis of or treatment for a transient ischemic 
attack.

While the Veteran may have experienced a lone episode of a 
transient ischemic attack in the past, it is emphasized that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, the competent and 
persuasive medical evidence does not establish chronic 
manifestations of current disability upon which to predicate 
a grant of service connection, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There is simply no competent, persuasive evidence 
that the Veteran has a current transient ischemic attack 
disability, rather, the August 2004 VA examiner specifically 
found that her transient ischemic attack had resolved.  

The claim for service connection for a transient ischemic 
attack disability must also be denied, as the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met. 

D.  All Claims for Service Connection

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
Veteran and her representative, but finds that this evidence 
provides no basis for allowance of each claim.  As indicated 
above, each claim turns on the medical matter of current 
disability (and, if so, medical relationship to service)-
matters within the province of trained medical professionals.  
As laypersons without the appropriate medical training and 
expertise, neither the Veteran nor her representative is 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports the claims for service 
connection, that doctrine is not for application, and the 
Veteran's claims for service connection for a right knee 
disability, bilateral shin splints and transient ischemic 
attacks must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for a right knee disability is denied.

Service connection for bilateral shin splints is denied.

Service connection for transient ischemic attacks is denied.

____________________________________________
JAMES W. LOEB
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


